Christopher J. Hess, a resident of Cook County, died on March 29, 1913, testate, devising and bequeathing all his property to his widow, the claimant herein. His will was probated in the probate court of Cook County on April 21, 1913, and letters testamentary were issued to claimant. The inheritance tax appraiser appointed by the county judge of Cook County fixed the value of the property at $105,010.91. After allowance of statutory exemption, the tax was fixed by the county judge at $1,700.22, being figured on a two per cent basis. To save five per cent on payment within six months, as provided by statute, this amount, less five per cent, was paid under protest to the county treasurer, who in turn transmitted the money to the State Treasurer. The amount paid was $1,615.21. An appeal was taken to the county court of Cook County, which court on August 21, 1914, entered an order fixing the tax at $850.00, in accordance with the opinion in the case of In re Estate of Frederic Ullmann, deceased, 263 Ill., 528. Claimant contends that she should be allowed in this Court, one-half the amount paid by her to the county treasurer. Demands were made upon both the county treasurer and State Treasurer by claimant, and this claim was filed by stipulation with the Attorney General since the first of May, 1914, but made returnable at this term of Court. Claimant has done all required of her by law to secure a refund, and this Court will consider this case at this term. For the reason stated in the claim of Elizabeth Ullmann v. State, we will not allow interest on the amount erroneously paid, but claimant is entitled to have returned to her so much of the tax as was erroneously paid, and it is accordingly the judgment of this Court that she be awarded the sum of $807.60.